         Case 1:18-cr-00723-PGG Document 257 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                ORDER

LOREN PIQUANT,                                                    18 Cr. 723 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               This matter is scheduled for sentencing on December 15, 2020, at 9:00 a.m. As

discussed in this Court’s December 1, 2020 Order (Dkt. No. 253), the parties dispute Defendant

Piquant’s current medical condition, with the Government claiming that the Bureau of Prisons

(“BOP”) can address her anemia condition and Defendant claiming that BOP has not provided,

and cannot provide, adequate treatment. (Dkt. Nos. 248, 251, 252) Accordingly, by 5:00 p.m.

on December 11, 2020, the Government and BOP will (1) produce to the Court and defense

counsel all BOP medical records concerning the Defendant; (2) submit a detailed chronology of

all treatment that the Defendant has received for her anemia condition while in BOP custody; (3)

provide a detailed plan for her medical treatment going forward, in the event that she does not

receive a time-served sentence; and (4) respond to defense counsel’s assertion that it is unlikely

that Piquant will be transferred from the MDC in the foreseeable future. See Nov. 30, 2020 Def.

Ltr. (Dkt. No. 252) at 1-2) If the Defendant is likely to remain at the MDC, the Government and

BOP will set forth a treatment plan for the Defendant at that institution. The Government and

BOP will also respond to defense counsel’s new claim that Piquant suffers from obesity, and that

this condition renders her especially susceptible to the COVID-19 virus. (See id. at 2-3)
        Case 1:18-cr-00723-PGG Document 257 Filed 12/07/20 Page 2 of 2




             Defense counsel will respond to the Government and BOP submission by 12:00

noon on December 14, 2020.

Dated: New York, New York
       December 7, 2020




                                           2
